                      Case 9:14-bk-09547-FMD                     Doc 221           Filed 04/25/19        Page 1 of 5



                                             UNITED  STATES  BANKRUPTCY  
                                                        COURT  
                                             MIDDLE  DISTRICT  OF  FLORIDA    
                                                 FT.  MYERS  DIVISION  
  
     In  re:  Aaron  Resa                                                         Case  No.  9:14-­bk-­09547-­FMD     
                                                                                  Jointly  Administered  With  
                                                                                  Case  No.  9:14-­bk-­13888-­FMD  
In  re:  Elvira  Resa  
                        Debtors  /                                                      Chapter  12  
                                                                          
              
                           Debtors’  Expedited  Motion  to  Borrow  
         $100,000  and  Amend  Plan  To  Buy  Certain  Property  Free  and  Clear  of  Liens  
                                to  Satisfy  Plan  Requirements  
  
                 COMES  NOW  Aaron  Resa  and  his  wife  Elvira  Resa  (the  “Debtor”)  by  and  

     through  undersigned  counsel,   and   file   this   m o t i o n ,    a n d    r e s p e c t f u l l y    state  as  

     follows:  

                 A    c h a p t e r    1 2    P l a n    w a s    c o n f i r m e d    b y    t h i s    C ourt  1/7/16  at  Doc  189  

     providing  for  payments  of  $7876  starting  12/15/15.  all    payments  have  been  made  

     pursuant  to  the  plan  since  confirmation  through  March,  2017.  

                 Trustee  moved  to  dismiss  this  case  1/14/19  Doc  216  for  failure  to  sell  real  

     property  listed  in  paragraph  5  of  the  “other  provisions”  Eight  Amended  Plan  or  before  

     month  36  of  the  post  confirmation  payments:  

                   5.  Debtors  to  sell  properties:  300-­302  6th  Street,  Immokalee,  Florida  43143  

     (duplex)  for  $60,000;;  Vacant  Lot,  2000  Roberts  Avenue  W,  Immokalee,  Florida  43143  

     $40,000;;  Vacant  Lot  Newmarket  Sub  Blk  37  Lot  35,  36  for  $20,000;;  and  Vacant  Lot  

     Newmarket  Sub  Blk  37  Lot  37-­  40  for  $20,000.  1145  Graystone  Ave  Lehigh  Acres,  FL,  

     33974,  and  net  proceeds  to  IRS  on  their  secured  and  unsecured  claims.    

                   
             Case 9:14-bk-09547-FMD             Doc 221       Filed 04/25/19      Page 2 of 5



           Debtors  have  tried  but  they  had  tried  and  failed  to  sell  the  properties.  Attached  

is  a  letter  from  the  broker  marked  exhibit  “A”:  

           The  plan  provided  “The  net  surplus  proceeds  from  the  sale  of  said  real  property  

shall  first  be  used  to  satisfy  the  remaining  portion  of  the  secured  claim  of  the  Internal  

Revenue  Service  which  has  not  been  previously  paid  by  the  Chapter  12  Trustee.  Any  

remaining  surplus  proceeds  after  the  secured  claim  of  the  Internal  Revenue  Service  is  

paid  in  full  shall  be  disbursed  pro  rata  to  the  allowed  and  timely  filed  general  

unsecured  claims,  including  any  bifurcated  secured.”  

           The  IRS  had  been  offered  the  properties  in  exchange  for  reduction  in  the  taxes  

owed,  but  the  IRS  did  not  want  to  receive  title  to  the  properties  and  just  wanted  them  

liquidated.  

           Additionally,  there  were  County  taxes  due  on  the  properties  and  the  Plan  gave  

the  taxing  authorities  stay  relief.  Debtor  will  be  responsible  for  payment  of  those  

taxes.  

           Debtors  have  therefore  proposed  to  Trustee  that  Aaron  Resa  will  purchase  the  

properties  from  the  estate  free  and  clear  of  liens  for  $100,000  which  will  be  available  

May  13,  2019  from  funds  loaned  from  Plantation  Botanicals,  from  the  commitment  

letter  attached  hereto  marked  exhibit  “B”.  

           This  motion  is  a  win-­win  for  the  Estate  because  the  market  for  the  properties  

has  produced  no  interested  buyers  at  the  amounts  originally  envisioned.           
                      Case 9:14-bk-09547-FMD        Doc 221       Filed 04/25/19      Page 3 of 5



                   

                      Wherefore  Debtors  request  that  the  borrowing  be  approved  and  the  Plan  

     amended  to  provide  that  $100,000  will  be  paid  to  the  Estate  for  the  properties  which  

     will  be  sold  to  Aaon  Resa  free  and  clear  of  liens.  

       

     WE  HEREBY  CERTIFY  that  a  true  copy  of  the  foregoing  was  served  on  all  parties.  
  
  
  
  
                                                                JOEL  M.  ARESTY,  P.A.  
                                                                Co-­counsel  for  Debtor  
                                                                309  1st  Ave  S  
                                                                Tierra  Verde,  FL  33715  
                                                                Fax:  305-­723-­7893  
                                                                Phone:  (305)  899-­9876  
                                                                Aresty@Mac.com    
                                                                By:/s/  Joel  M.  Aresty,  Esq  
                                                                Fla.  Bar  No.  197483  
Case 9:14-bk-09547-FMD   Doc 221   Filed 04/25/19   Page 4 of 5
                            Ex A
Case 9:14-bk-09547-FMDExhibit
                         Doc"B"
                              221   Filed 04/25/19   Page 5 of 5
